Citation Nr: 0617585	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-25 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for diabetes mellitus, 
claimed as a residual of exposure to Agent Orange.  

3.	Entitlement to service connection for a skin disability 
claimed as a residual of exposure to Agent Orange.  

4.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1961 to January 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the RO that denied 
service connection for PTSD, as well as for service 
connection for diabetes mellitus and a skin disability, 
claimed as residuals of exposure to Agent Orange.  The RO 
also found that no new and material evidence had been 
submitted to reopen a claim for service connection for 
bilateral defective hearing.  The veteran appeared and gave 
testimony at a hearing before a hearing officer at the RO in 
February 2004 and he also testified at an RO videoconference 
hearing before the undersigned in November 2004.  Transcripts 
of these hearings are in the claims folder.  


FINDINGS OF FACT

1.	The record indicates that the veteran has PTSD due to an 
in-service stressor.  

2.	The veteran did not service in the Republic of Vietnam 
during service.  

3.	The veteran did not develop diabetes mellitus until many 
years after service discharge and his currently 
diagnosed diabetes cannot be presumed to be a residual 
of exposure to Agent Orange.  

4.	The veteran did not develop any skin disability until 
many years after service discharge and his currently 
diagnosed ganglion cyst cannot be presumed to be a 
residual of exposure to Agent Orange.  

5.	The veteran's claim for service connection for bilateral 
defective hearing was denied by the RO in an unappealed 
rating action of June 1978.  

6.	The evidence submitted since the unappealed rating 
action of June 1978 that denied service connection for 
bilateral defective hearing does not relate to an 
unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.	The veteran has PTSD that was incurred during service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002): 38 C.F.R. 
§ 3.303(2005).  

2.	Diabetes mellitus, claimed as a residual of exposure to 
Agent Orange, was not incurred in or aggravated by 
service, nor may its incurrence during service be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. (2005).  

3.	A skin disability, claimed as a residual of exposure to 
Agent Orange, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002): 
38 C.F.R. § 3.303(2005).  

4.	The additional evidence received since the unappealed 
rating decision of June 1978 that denied service 
connection for defective hearing is not new and 
material; and the veteran's claim for service connection 
for defective hearing is not reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. In view of the 
decision below that denies the veteran's claims for service 
connection for hearing loss, diabetes mellitus, and a skin 
disorder, the Court's decision in Dingess/Hartman v. 
Nicholson, supra, is moot in regard to those issues.  
Regarding the grant of service connection for PTSD in the 
decision below, the Board reminds the RO that action must be 
taken to inform the veteran in an appropriate fashion 
regarding the criteria for an effective date for PTSD and the 
criteria for determining the degree of disability for this 
disorder.  

In addition, the Board notes that the RO had dispatched VCAA 
notice letters to the veteran in August 2002 and May 2003.  
These letters, in conjunction with the statement of the case 
and supplemental statements of the case, described the VCAA 
and the law and regulations governing, and described the type 
of evidence necessary to establish, the veteran's current 
claims.  The letters also informed him of who was responsible 
for obtaining what evidence. Also, the VCAA notice letters 
essentially told the veteran of the need to submit all 
relevant evidence and information in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
In this case, the initial VCAA notice letter was sent to the 
appellant prior to the initial rating currently being 
appealed. Since the VCAA notices came before the initial 
adjudication, the timing of the notice does comply with the 
requirement that the notice must precede the adjudication.  
However, the appellant has had ample opportunity to submit 
additional argument and evidence after the VCAA notice was 
provided.  

I.	PTSD.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. See 38 C.F.R.§ 3.304(f).

With respect to the third element, if the evidence shows that 
the veteran engaged in combat and he is claiming a combat 
related stressor, no credible supporting evidence is 
required. Id., see Doran v. Brown, 6 Vet. App. 283 (1994). A 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor. Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).

The veteran has asserted that he has PTSD due to a service 
experience in which he had to repair a valve in a bilge pump 
on board his ship and that this assignment involved working 
in a confined space in water below sea level and that this 
job had to be performed in an area near to a rotating 
propeller shaft which could have killed or gravely injured 
him.  After a May 2004 examination the VA psychiatrist 
diagnosed the veteran as suffering from PTSD due to the above 
incident on board his ship, thus fulfilling two of the three 
criteria for service connection under Hickson v. West, supra.  
The RO has denied service connection because the reported 
stressor incident has not been verified.   

In regard to the veteran's reported stressor, the Board notes 
that the evidence does prove that the veteran was assigned to 
the ship in question during his period of service and it is 
also noted that his military occupation during his naval 
service was that of maintenance engineer.  Such an 
occupational specialty is compatible with performing duties 
that involved repairs of such machinery as a bilge pump.  
With reasonable doubt resolved in the veteran's favor, the 
Board is of the opinion that the evidence of record is 
sufficient to establish that the reported stressor incident 
involving the repair of a bilge pump actually occurred as 
described by the veteran.  Since the veteran's reported 
stressor incident may be considered to be verified, all three 
of the elements necessary for a grant of service connection 
for PTSD are demonstrated by the evidence and service 
connection for PTSD is granted.  

II.	Diabetes Mellitus and skin disability.  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed. The 
specified diseases are: chloracne, Hodgkin's disease, non- 
Hodgkin's lymphoma, prostate cancer, chronic lymphocytic 
leukemia, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic. See VAOPGCPREC 27-97. Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period). See VAOPGCPREC 
27-97.

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the CAFC has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

Service connection for diabetes mellitus may be granted on a 
presumptive basis if it manifests to a compensable degree 
within one year following discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102. However, if the preponderance of the evidence is 
against the claim, the claim must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In regard to the veteran's claim for service connection for 
diabetes and a skin disability, the Board notes initially 
that the veteran's service medical records contain no 
findings, complaints, or diagnoses indicative of either of 
these disabilities.  The evidence shows that diabetes was 
first diagnosed in the early 2000s, about 30 years after 
service and there is no evidence of any skin disability until 
2002, when a ganglion cyst was clinically noted.  

The veteran has contended, however, that he developed 
diabetes mellitus and a skin disability as a result of his 
exposure to Agent Orange while cruising off the coast of 
Vietnam on an aircraft carrier.  Initially, the Board notes 
that the regulations governing service connection for 
residuals of exposure to Agent Orange cited above do not 
recognize ganglion cysts as a type of skin disorder that is a 
residual of such exposure.  While diabetes mellitus has been 
recognized as a residual of such exposure, the veteran did 
not actually serve in Vietnam and hence his exposure to Agent 
Orange may not be conceded.  As noted above, service on a 
deep-water naval vessel, such as an aircraft carrier, in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam.  In recent hearing testimony, the veteran conceded 
that he never set foot in Vietnam and his presence in the 
area was confined to his ship.  The veteran has asserted that 
some of the carrier aircraft that he came in contact with may 
have been contaminated by Agent Orange, and he also has 
speculated that Agent Orange may have polluted some of the 
water he drank.  However, such speculation unaccompanied by 
any evidence of actual exposure to Agent Orange on the 
veteran's part, is not sufficient to establish his exposure 
to this substance.  

Since the evidence does not show that the veteran developed 
diabetes mellitus or a skin disability during service or for 
many years thereafter, and since the evidence does not show 
that either of these claimed disabilities is due to Agent 
Orange exposure, service connection for diabetes mellitus and 
for a skin disability must be denied.  



III.	Hearing loss.  

Service connection for high frequency neurosensory hearing 
loss may be granted on a presumptive basis if it manifests to 
a compensable degree within one year following discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. Service connection may be granted for disability 
diagnosed after service if all the evidence indicates that it 
had its onset during service. 38 C.F.R. § 3.303(d) (2004).

In addition, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the criteria of 38 C.F.R. § 3.385 are met. 
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence. 
First, the Board must determine whether the evidence is "new 
and material." Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new. Manio v. 
Derwinski, 1 Vet. App. 144 (1991).

Under the version of 38 C.F.R. § 3.156 applicable to claims 
submitted on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The basis for the RO's 1978 denial of service connection for 
bilateral hearing loss was, essentially, that the veteran had 
not submitted evidence of a hearing loss that was incurred in 
the service.  The service medical records did not demonstrate 
any findings indicative of a hearing loss warranting service 
connection.  

The evidence added to the record since the 1978 decision, 
includes clinical records showing treatment for various 
disorders, but does not demonstrate that the veteran 
currently has a hearing loss that fulfils the criteria of 38 
C.F.R. § 3.385 for a grant of service connection.  
Audiometric testing conducted by the VA on March 8, 2004 
demonstrated a significant degree of hearing loss, but also 
suggested a functional overlay.  Repeat testing the next day 
did not demonstrate defective hearing within the criteria of 
38 C.F.R. § 3.385.  On that occasion, none of the auditory 
thresholds in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz were 40 decibels or greater, nor were auditory 
thresholds for three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz 26 decibels or greater, and speech 
recognition scores using the Maryland CNC Test were in excess 
of 94 percent in each ear.

This evidence is clearly new since it was not of record at 
the time of the 1978 RO decision denying service connection 
for bilateral defective hearing, but the evidence is not 
material since it does not relate to a previously 
unestablished fact (i.e. the existence of bilateral defective 
hearing within the criteria of 38 C.F.R. § 3.385) and 
therefore does not raise a reasonable possibility of 
substantiating the claim.

In view of the above, the Board finds that new and material 
evidence has not been presented to reopen the claim for 
service connection for bilateral defective hearing. 
Accordingly, that claim is not reopened.


ORDER

Service connection for PTSD is granted.

Service connection for diabetes mellitus, claimed as a 
residual of exposure to Agent Orange, is denied.  

Service connection for a skin disability, claimed as a 
residual of exposure to Agent Orange, is denied.  

New and material evidence not having been presented, the 
veteran's application to reopen his claim for service 
connection for bilateral hearing loss is denied.  




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


